 



Execution Version

 

GUARANTY agreement

 

This GUARANTY AGREEMENT (this “Guaranty”), dated as of August 19, 2013 is by the
undersigned and certain other Subsidiaries (as defined in the Credit Agreement
referred to herein) from time to time party hereto (the undersigned, together
with any other Subsidiary of Borrower that becomes a party hereto from time to
time after the date hereof, collectively, the “Guarantor”), in favor of Morgan
Stanley Capital Group Inc., as Administrative Agent (as defined below) for the
ratable benefit of itself and the Secured Parties (as defined below).

 

INTRODUCTION

 

A.           This Guaranty is entered into in connection with that certain
Credit Agreement, dated as of August 19, 2013 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among American Eagle Energy Corporation, a Nevada corporation (“Borrower”), the
lenders party thereto from time to time (individually, a “Lender” and
collectively, the “Lenders”), and Morgan Stanley Capital Group Inc., as
administrative agent (in such capacity, “Administrative Agent”).

 

B.           It is a requirement under the Credit Agreement that Guarantor shall
guarantee the due payment and performance of all Secured Obligations (as defined
in the Credit Agreement) by executing and delivering this Guaranty in favor of
Administrative Agent for the ratable benefit of the Secured Parties.

 

C.           Guarantor is a Subsidiary (as defined in the Credit Agreement) of
Borrower and will derive substantial direct and indirect benefit from (i) the
transactions contemplated by the Credit Agreement and the other Loan Documents
(as defined in the Credit Agreement), (ii) the Hedge Transactions (as defined in
the Credit Agreement) entered into by Borrower or any of its Subsidiaries with a
Lender Hedge Counterparty (as defined in the Credit Agreement), and (iii)
Banking Services (as defined in the Credit Agreement) provided to Borrower or
any Subsidiary (as defined in the Credit Agreement) by any Lender or any
Affiliate of a Lender (such provider, together with the Lenders, Administrative
Agent and the Lender Hedge Counterparties, the “Secured Parties”).

 

D.           Guarantor is executing and delivering this Guaranty (i) to induce
the Lenders to enter into, and provide the credit extensions pursuant to, the
Credit Agreement, (ii) intending it to be a legal, valid, binding, enforceable
and continuing obligation of Guarantor, whether or not Guarantor derives any
benefit from the Credit Agreement or from any other Loan Document (as defined in
the Credit Agreement), and (iii) to enter into this Guaranty as a guarantor.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Guarantor hereby agrees with the Administrative Agent for the
benefit of the Secured Parties, as follows:

 

Section 1.             Definitions. All capitalized terms not otherwise defined
in this Guaranty that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement.

 

1

 

  

Section 2.             Guaranty.

 

(a)          Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Secured Obligations, whether
absolute or contingent and whether for principal, interest (including, without
limitation, interest that but for the existence of a bankruptcy, reorganization
or similar proceeding would accrue), fees, indemnities, expenses or otherwise
but in each case excluding the Excluded Swap Obligations (collectively, the
“Guaranteed Obligations”). Without limiting the generality of the foregoing,
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by Borrower or any Subsidiary to: (i)
Administrative Agent or any Lender under the Loan Documents, (ii) any Lender
Hedge Counterparty and (iii) any Lender or Affiliate of a Lender providing
Banking Services, in any event, but for the fact that they are unenforceable or
not allowable due to insolvency or the existence of a bankruptcy, reorganization
or similar proceeding involving Borrower or any Subsidiary.

 

(b)          It is the intention of Guarantor and each Secured Party that the
amount of the Guaranteed Obligations guaranteed by each Guarantor shall be
within, and not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer or similar Legal Requirements applicable to
Guarantor. Accordingly, notwithstanding anything to the contrary contained in
this Guaranty or in any other agreement or instrument executed in connection
with the payment of any of the Guaranteed Obligations, the amount of the
Guaranteed Obligations guaranteed by Guarantor under this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 

Section 3.            Guaranty Absolute. Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents and Hedge Transactions with any Lender Hedge Counterparty,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto but subject to Section 2(b) above. The obligations of Guarantor
under this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Person under the Loan Documents or in connection with
any Hedge Transaction with a Lender Hedge Counterparty, and a separate action or
actions may be brought and prosecuted against Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against Borrower, any
other Guarantor or any other Person or whether Borrower, any other Guarantor or
any other Person is joined in any such action or actions. The liability of
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and Guarantor hereby irrevocably waives, to the extent not
prohibited by applicable law, any defenses it may now or hereafter have in any
way relating to, any or all of the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any Person under the Loan Documents or any agreement or instrument relating
to any Hedge Transaction with a Lender Hedge Counterparty or any Banking
Services, or any other amendment or waiver of or any consent to departure from
any Loan Document or any agreement or instrument relating to any Lender Hedge
Transaction with a Lender Hedge Counterparty or any Banking Services, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to Borrower or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

2

 

 

(d)         any manner of application of collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral for all or any of the Guaranteed Obligations or any other
obligations of any other Person under the Loan Documents or any other assets of
Borrower or any of its Subsidiaries;

 

(e)         any change, restructuring or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries;

 

(f)          any failure of any Lender, Administrative Agent or any other
Secured Party to disclose to Borrower or Guarantor any information relating to
the business, condition (financial or otherwise), operations, properties or
prospects of any Person now or in the future known to Administrative Agent, any
Lender or any other Secured Party (and Guarantor hereby irrevocably waives any
duty on the part of any Secured Party to disclose such information);

 

(g)         any signature of any officer of Borrower or any other Person being
mechanically reproduced in facsimile or otherwise;

 

(h)         any right to require any Secured Party to proceed against any other
Person, to exhaust any collateral security for the Guaranteed Obligations, to
have any other Person joined with Guarantor in any suit arising out of the
Guaranteed Obligations or this Guaranty or to pursue any other remedy in any
Secured Party’s power;

 

(i)          any failure of any other Person to execute or deliver this
Guaranty, any supplement hereto or any other guaranty or agreement;

 

(j)          any release or reduction of the liability of Guarantor or any other
guarantor or surety with respect to the Guaranteed Obligations or any other
compromise or settlement of the Guaranteed Obligations;

 

(k)         any requirement that any Secured Party create or perfect any Lien or
protect or insure any property subject thereto;

 

(l)          any right to revoke any other Loan Document to which Guarantor is a
party;

 

(m)        any election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects any collateral
security or any subrogation, reimbursement, exoneration, contribution or
indemnification right of Guarantor or other right of Guarantor to proceed
against any other Loan Party, any other guarantor, any other Person or any
collateral security;

 

(n)         any right of set-off or counterclaim against or in respect of the
Secured Obligations of Guarantor hereunder, any other Loan Document to which
Guarantor is a party or any Hedge Transaction to which Guarantor and any Lender
Hedge Counterparty are parties;

 

(o)         any neglect, failure or refusal to take any action:

 

(i)          for the collection or enforcement of any Guaranteed Obligation,

 

(ii)         to realize on any collateral security,

 

(iii)        to enforce any Loan Document,

 

(iv)        in connection with the administration of any Loan Document or

 

3

 

  

(v)        otherwise concerning the Guaranteed Obligations or the Loan
Documents,

 

or any delay in taking any such action;

 

(p)         the fact that Guarantor may have incurred directly any Guaranteed
Obligation or is otherwise primarily liable therefor;

 

(q)         any defense to the recovery by any Secured Party against Guarantor
of any deficiency after a non-judicial sale and any defense or benefit that may
be afforded by applicable Legal Requirements (and in that connection Guarantor
acknowledges that Administrative Agent may, without notice to or demand upon
Guarantor and without affecting the liability of Guarantor under this Guaranty,
foreclose under any mortgage by non-judicial sale);

 

(r)          any statute of limitations applicable to the Guaranteed
Obligations; or

 

(s)         any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, Borrower, Guarantor or any other guarantor,
surety or other Person.

 

Section 4.            Continuation and Reinstatement, Etc. Guarantor agrees
that, to the extent that payments of any of the Guaranteed Obligations are made,
or any Secured Party receives any proceeds of collateral, and such payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, or otherwise required to be repaid, then
to the extent of such repayment the Guaranteed Obligations shall be reinstated
and continued in full force and effect as of the date such initial payment or
collection of proceeds occurred. GUARANTOR SHALL DEFEND AND INDEMNIFY EACH
SECURED PARTY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR
EXPENSE UNDER THIS SECTION 4 (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED
PARTY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 5.            Waivers and Acknowledgments.

 

(a)          Guarantor hereby waives promptness, diligence, presentment, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property or exhaust any right
or take any action against Borrower or any other Person or any collateral.

 

(b)          Guarantor hereby irrevocably waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

 

(c)          Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving Borrower
contemplated by the Loan Documents, any Hedge Transaction with a Lender Hedge
Counterparty, and any Banking Services provided to Borrower or any Subsidiary,
and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.

 

4

 

 

Section 6.             Subrogation. Upon payment by any Guarantor of any sums to
the Administrative Agent or any other Secured Party as provided herein,
Guarantor will not exercise any of such Guarantor’s rights that it may now have
or hereafter acquire against Borrower or any other Guarantor to the extent that
such rights arise from the existence, payment, performance or enforcement of
Guarantor’s obligations under this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against Borrower or any other Guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Borrower or any other Guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and any and all other amounts payable by Guarantor under this
Guaranty shall have been paid in full in cash and all Commitments shall have
expired or terminated. If any amount shall be paid to Guarantor in violation of
the preceding sentence at any time prior to (a) the payment in full in cash of
the Guaranteed Obligations and any and all other amounts payable by Guarantor
under this Guaranty, (b) the termination or novation of all Hedge Transactions
with Lender Hedge Counterparties to a counterparty that is not a Secured Party,
and (c) the termination of the Commitments, such amount shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to
Administrative Agent to be credited and applied to the Guaranteed Obligations
and any and all other amounts payable by Guarantor under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents. If any
Guarantor shall make payment to any Secured Party of all of the Guaranteed
Obligations, after (i) the payment in full in cash of the Guaranteed Obligations
and any and all other amounts payable by Guarantor under this Guaranty, (ii) the
termination or novation of all Hedge Transactions with Lender Hedge
Counterparties to a counterparty that is not a Secured Party, (iii) the
termination of the Commitments, and (iv) any other Secured Obligation, such
Secured Party shall, at such Guarantor’s request and expense, execute and
deliver to such Guarantor, without recourse or representation or warranty,
appropriate documents necessary to evidence the transfer by subrogation to such
Guarantor of an interest in the Guaranteed Obligations resulting from such
payment.

 

Section 7.             Subordination. Guarantor hereby agrees that any
indebtedness of Borrower to Guarantor shall be subordinated to Borrower’s
Obligations in the manner and on terms satisfactory to Administrative Agent;
provided, however, that payments on any such indebtedness shall be permitted so
long as no Event of Default exists.

 

Section 8.             Representations and Warranties. Guarantor hereby
represents and warrants as follows:

 

(a)          There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived. Guarantor benefits from
executing this Guaranty.

 

(b)          Guarantor has, independently and without reliance upon
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty, and Guarantor has established adequate means of obtaining
from Borrower and each other Loan Party on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the business, condition (financial and otherwise), operations, properties
and prospects of Borrower and each other Loan Party.

 

5

 

 

(c)          The obligations of Guarantor under this Guaranty are the valid,
binding and legally enforceable obligations of Guarantor (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors' rights, and to general equitable
principles), and the execution and delivery of this Guaranty by Guarantor has
been duly and validly authorized in all respects by Guarantor, and the Person
who is executing and delivering this Guaranty on behalf of Guarantor has full
power, authority and legal right to so do, and Guarantor has the power and
authority to observe and perform all of the terms and conditions of this
Guaranty on Guarantor’s part to be observed or performed.

 

(d)          Guarantor is an “eligible contract participant” as defined in the
Commodity Exchange Act.

 

Section 9.             Right of Set-Off. Upon the occurrence and during the
continuance of any Event of Default and, subject to the Credit Agreement, upon
the request or consent of the Majority Lenders to declare the Obligations due
and payable in accordance with Section 7.02(a) of the Credit Agreement, any
Lender, Administrative Agent and any other Secured Party is hereby authorized at
any time, to the fullest extent permitted by law, to set off and apply any
deposits (general or special, time or demand, provisional or final) and other
indebtedness owing by such Secured Party to the account of Guarantor against any
and all of the obligations of Guarantor under this Guaranty, irrespective of
whether or not such Secured Party shall have made any demand under this Guaranty
and although such obligations may be contingent and unmatured. Such Secured
Party shall promptly notify Guarantor after any such set-off and application is
made, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Secured Parties
under this Section 9 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which any Secured Party may have.

 

Section 10.          Amendments, Etc. No amendment or waiver of any provision of
this Guaranty and no consent to any departure by Guarantor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Guarantor, Administrative Agent and the Majority Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall,
unless in writing and signed by all of the Lenders, (a) other than to the extent
expressly provided in such amendment, waiver or consent, limit the liability of
Guarantor hereunder (it being understood that waivers and amendments permitted
to be made under the Credit Agreement by the Majority Lenders with respect to
any of the underlying obligations guaranteed hereunder shall not be deemed to
limit the liability of Guarantor within the meaning of this clause (a)), (b)
postpone any date fixed for payment hereunder in respect of any of the
Guaranteed Obligations that is principal of, or interest on, the Notes or any
fees, or (c) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Notes required to take any action hereunder.

 

Section 11.          Notices, Etc. All notices and other communications provided
for hereunder shall be sent in the manner provided for in Section 9.02 of the
Credit Agreement and if to a Guarantor, at its address specified on the
signature page hereto and if to Administrative Agent or any Lender, at its
address specified in or pursuant to the Credit Agreement, if to a Lender Hedge
Counterparty, at its address specified in the applicable Hedge Transaction and
if to any Lender or Affiliate thereof providing Banking Services, at its address
specified in the documents providing for such Banking Services. All such notices
and communications shall be effective when delivered, except that notices and
communications to Administrative Agent shall not be effective until received by
Administrative Agent.

 

Section 12.           No Waiver: Remedies. No failure on the part of
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

6

 

  

Section 13.          Continuing Guaranty: Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the payment in full of all Guaranteed Obligations and all
other amounts payable under the Loan Documents, the termination, expiration or
novation of all Hedges Transactions with Lender Hedge Counterparties to a
counterparty that is not a Secured Party, and the termination of all the
Commitments, (b) be binding upon each Guarantor and its successors and assigns,
(c) inure to the benefit of and be enforceable by Administrative Agent and each
Lender and their respective successors, and, in the case of transfers and
assignments made in accordance with the Credit Agreement, transferees and
assigns, and (d) inure to the benefit of and be enforceable by a Lender Hedge
Counterparty and any Lender or Affiliate of a Lender providing Banking Services.
Without limiting the generality of the foregoing clause (c), subject to Section
9.06 of the Credit Agreement, any Lender may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement (including,
without limitation, all or any portion of its Commitment, the Loans owing to it
and the Note or Notes held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, subject, however, in all respects to the
provisions of the Credit Agreement. Guarantor acknowledges that upon any Person
becoming a Lender or Administrative Agent in accordance with the Credit
Agreement, such Person shall be entitled to the benefits hereof. Any Guarantor
ceasing to be a Subsidiary as a result of a transaction permitted by the Loan
Documents shall be automatically released from the Guaranty.

 

Section 14.          Governing Law. This Guaranty shall be deemed a contract
under, and shall be governed by, and construed and enforced in accordance with,
the INTERNAL laws (AND NOT THE LAW OF CONFLICTS) of the State of New York.

 

Section 15.          Submission to Jurisdiction; Waiver of Venue. guarantor
hereto hereby agrees that any suit or proceeding arising in respect of this
guaranty, or any of the matters contemplated hereby or thereby will be tried in
the U.S. District Court for the Southern District of New York or, if such court
does not have subject matter jurisdiction, in any state court located in the
City of New York, New York, and the guarantor hereto hereby agrees to submit to
the jurisdiction of, and venue in, such court. guarantor hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. Guarantor hereto hereby agrees that service of any
process, summons, notice or document by registered mail addressed to the
applicable parties will be effective service of process against such guarantor
for any action or proceeding relating to any such dispute. guarantor hereto
hereby irrevocably and unconditionally waives, to the fullest extent permitted
by applicable Legal Requirement, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this guaranty in any court referred to in this Section 15. guarantor hereto
hereby irrevocably waives, to the fullest extent permitted by applicable Legal
Requirement, the defense of any inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

7

 

 

Section 16.         INDEMNIFICATION. GUARANTOR SHALL INDEMNIFY EACH OF THE
Secured Parties AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS
FROM, AND DISCHARGE, RELEASE, AND HOLD EACH OF THEM HARMLESS AGAINST, ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS, EXPENSES OR DAMAGES OF ANY KIND OR
NATURE WHATSOEVER TO WHICH ANY OF THEM MAY BECOME SUBJECT RELATING TO OR ARISING
OUT OF THIS GUARANTY, INCLUDING ANY LIABILITIES, OBLIGATIONS, LOSSES, CLAIMS,
EXPENSES OR DAMAGES THAT ARISE OUT OF OR RESULT FROM (A) ANY ACTUAL OR PROPOSED
USE BY BORROWER, GUARANTOR OR ANY AFFILIATE OF BORROWER OR GUARANTOR OF THE
PROCEEDS OF THE LOANS, (B) ANY BREACH BY BORROWER OR GUARANTOR OF ANY PROVISION
OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, (C) ANY INVESTIGATION,
LITIGATION OR OTHER PROCEEDING (INCLUDING ANY THREATENED INVESTIGATION OR
PROCEEDING) RELATING TO THE FOREGOING, OR (D) ANY ENVIRONMENTAL CLAIMS (AS
DEFINED IN THE CREDIT AGREEMENT) AND ANY LIABILITIES ARISING UNDER ENVIRONMENTAL
LAW (AS DEFINED IN THE CREDIT AGREEMENT); AND GUARANTOR SHALL REIMBURSE THE
Secured Parties AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS,
UPON DEMAND FOR ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE
OUTSIDE LEGAL FEES) INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION,
LITIGATION OR OTHER PROCEEDING; AND EXPRESSLY INCLUDING ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES, OR EXPENSES INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE, BUT EXCLUDING ANY SUCH LOSSES, LIABILITIES,
CLAIMS, DAMAGES OR EXPENSES THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY
A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 17.         WAIVER OF JURY TRIAL. GUARANTOR HEREBY ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 18.         Additional Guarantors. Pursuant to Section 5.08 of the
Credit Agreement, each Subsidiary of Borrower that was not in existence on the
date of the Credit Agreement is required to enter into this Guaranty as a
Guarantor upon becoming a Subsidiary. After the date hereof, upon execution and
delivery after the date hereof by Administrative Agent and such Subsidiary of an
instrument in the form of Annex 1, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guaranty shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty. The term “Guarantor” as used in this
Guaranty will be construed as singular or plural to correspond with the number
of persons party to this Guaranty as Guarantor. If more than one person is or
becomes a party to this Guaranty, his, her, its, or their duties and liabilities
under this Guaranty will be joint and several.

 

THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER
WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.
ADDITIONALLY, THIS GUARANTY AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

   

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

8

 

 

Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

  GUARANTOR:       AMZG, INC.,   a Nevada corporation         By:       Bradley
M. Colby     President         AEE Canada Inc.,   an Alberta, Canada corporation
        By:       Bradley M. Colby     President         EERG Energy ULC,   a
Alberta, Canada unlimited liability company         By:       Bradley M. Colby  
  President

 

Addresses for Guarantor:

 

AMZG, INC.         

2549 West Main Street, Suite 202

Littleton, CO 80120

Attention: Chief Executive Officer

 

 

AEE Canada Inc.

c/o American Eagle Energy Corporation

2549 West Main Street, Suite 202

Littleton, CO 80120

Attention: Chief Executive Officer

 

 

EERG Energy ulc

c/o American Eagle Energy Corporation

2549 West Main Street, Suite 202

Littleton, CO 80120

Attention: Chief Executive Officer

With copies (which shall not constitute notice) to:

 

Baker & Hostetler LLP

600 Anton Blvd., Suite 900

Costa Mesa, California 92626

Attention: Randolf W. Katz, Esq.

 

and

 

Roberts & Olivia, LLC

2060 Broadway; Suite 250

Boulder, Colorado 80302

Attention: William R. Roberts, Esq.

 

 

Signature Page to Guaranty Agreement

 

 

 

 

  ADMINISTRATIVE AGENT:       MORGAN STANLEY CAPITAL GROUP INC.,   as
Administrative Agent         By:       Nancy King     Vice President

 

Signature Page to Guaranty Agreement 

 

 

 

 

Annex 1 to the Guaranty Agreement

 

SUPPLEMENT NO. ____ dated as of ______________ (the “Supplement”), to the
Guaranty Agreement dated as of August __, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”), by certain
Subsidiaries of American Eagle Energy Corporation, a Nevada corporation
(“Borrower”) from time to time party thereto (such Subsidiaries collectively,
the “Guarantor”), in favor of Morgan Stanley Capital Group Inc., as
administrative agent (“Administrative Agent”) for the benefit of the Secured
Parties (as defined in the Guaranty Agreement).

 

A.           Reference is made to the Credit Agreement dated as of August 19,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Borrower, the Lenders from time to time party thereto
(the “Lenders”) and Administrative Agent.

 

B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.

 

C.           Guarantor has entered into the Guaranty Agreement in order to
induce the Lenders to make Loans. Pursuant to Section 5.08 of the Credit
Agreement, each Subsidiary of Borrower is required to enter into the Guaranty
Agreement as a Guarantor. Section 18 of the Guaranty Agreement provides that
each Subsidiary of Borrower may become a Guarantor under the Guaranty Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary of Borrower (“New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

 

Accordingly, Administrative Agent and New Guarantor agree as follows:

 

SECTION 1.          In accordance with Section 18 of the Guaranty Agreement, New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and New Guarantor hereby (a) agrees to all the terms and provisions of
the Guaranty Agreement applicable to it as Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as Guarantor thereunder are true and correct in all material respects on and as
of the date hereof. Each reference to “Guarantor” in the Guaranty Agreement
shall be deemed to include New Guarantor. The Guaranty Agreement is hereby
incorporated herein by reference.

 

SECTION 2.          New Guarantor represents and warrants to Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

SECTION 3.          This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of New Guarantor and Administrative
Agent. Delivery of an executed signature page to this Supplement by fax
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.

 

Annex 1 - Guaranty Agreement

 

 

 

  

SECTION 4.          Except as expressly supplemented hereby, the Guaranty
Agreement shall remain in full force and effect.

 

SECTION 5.          This supplement shall be deemed a contract under, and shall
be governed by, and construed and enforced in accordance with, the INTERNAL laws
(AND NOT THE LAW OF CONFLICTS) of the State of New York. new guarantor hereto
hereby agrees that any suit or proceeding arising in respect of this supplement,
or any of the matters contemplated hereby or thereby will be tried in the U.S.
District Court for the Southern District of New York or, if such court does not
have subject matter jurisdiction, in any state court located in the City of New
York, New York, and new guarantor hereto hereby agrees to submit to the
jurisdiction of, and venue in, such court. new guarantor hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law. new Guarantor hereto hereby agrees that service of
any process, summons, notice or document by registered mail addressed to the
applicable parties will be effective service of process against such new
guarantor for any action or proceeding relating to any such dispute. new
guarantor hereto hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Legal Requirement, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this supplement in any court referred to in this Section 5.
new guarantor hereto hereby irrevocably waives, to the fullest extent permitted
by applicable Legal Requirement, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

SECTION 6.          In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.          All communications and notices hereunder shall be in writing
and given as provided in Section 11 of the Guaranty Agreement. All
communications and notices hereunder to New Guarantor shall be given to it at
the address set forth under its signature below.

 

SECTION 8.          New Guarantor agrees to reimburse Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for
Administrative Agent.

 

THIS SUPPLEMENT, THE GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN. ADDITIONALLY, THIS SUPPLEMENT, THE GUARANTY AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

Annex 1 - Guaranty Agreement

 

 

 

  

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

  [Name of New Guarantor]         By:     Name:     Title:           Address:  
              MORGAN STANLEY CAPITAL GROUP INC.,   as Administrative Agent      
  By:     Name:     Title:  

  

Annex 1 - Guaranty Agreement

 

 

